Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26682 Page 1 of 21



     1   WILSON SONSINI GOODRICH & ROSATI
         PAUL D. TRIPODI II (SBN 162380)
     2   ptripodi@wsgr.com
         WENDY L. DEVINE (SBN 246337)
     3   wdevine@wsgr.com
         NATALIE J. MORGAN (SBN 211143)
     4   nmorgan@wsgr.com
         633 West Fifth Street, Suite 1550
     5   Los Angeles, CA 90071
         Telephone: 323-210-2900
     6   Fax: 866-974-7329
     7   Hilgers Graben PLLC
         MICHAEL T. HILGERS (Pro Hac Vice)
     8   mhilgers@hilgersgraben.com
         575 Fallbrook Blvd, Suite 202
     9   Lincoln, NE 68521
         Telephone: 402-218-2106
    10   Fax: 402-413-1880
    11 Attorneys for Plaintiff NuVasive, Inc.
    12                        UNITED STATES DISTRICT COURT
    13                     SOUTHERN DISTRICT OF CALIFORNIA
    14                               SAN DIEGO DIVISION
    15 NUVASIVE, INC., a Delaware               )   Case No. 18-cv-00347-CAB-MDD
    16 corporation,                             )
                                                )   MEMORANDUM OF POINTS AND
    17        Plaintiff,                        )   AUTHORITIES IN SUPPORT OF
                                                )   NUVASIVE, INC.’S MOTION TO
    18
              v.                                )   STRIKE ALPHATEC’S
    19                                          )   INVALIDITY CONTENTIONS
    20   ALPHATEC HOLDINGS, INC., a             )
                                                    PER CHAMBERS RULES, NO ORAL
         Delaware corporation, and ALPHATEC )
    21                                              ARGUMENT UNLESS SEPARATELY
         SPINE, INC., a California corporation, )   ORDERED BY THE COURT
    22                                          )
              Defendants.                       )   Judge: Hon. Cathy Ann Bencivengo
    23                                          )   Magistrate Judge: Mitchell D. Dembin
    24                                          )
    25
    26
    27
    28
         NUVASIVE’S MOTION TO STRIKE                                18-cv-00347-CAB-MDD
         ALPHATEC’S INVALIDITY
         CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26683 Page 2 of 21



     1                                         TABLE OF CONTENTS
     2
                                                                                                               PAGE(S)
     3
     4
         I.     INTRODUCTION ........................................................................................... 1
     5
         II.    FACTUAL BACKGROUND ......................................................................... 6
     6
                A.      Invalidity Contentions ........................................................................... 6
     7
     8          B.      NuVasive’s Provisional Patent Application (March 29, 2004) ............ 7

     9          C.      Webpages from NuVasive.com showing CoRoent Implants ............... 9
    10          D.      Alphatec’s IPR Proceedings and Related Stays of this Action........... 10
    11
                E.      Alphatec’s Post-Stay Invalidity Contentions ...................................... 11
    12
                F.      Meet and Confer Regarding Alphatec’s Invalidity Contentions ........ 12
    13
         III.   LEGAL STANDARDS AND ARGUMENT ............................................... 13
    14
    15          A.      Statutory Estoppel under 35 U.S.C. § 315(e) Is Very Broad .............. 13

    16          B.      Alphatec Is Estopped From Presenting Its § 102(b) Arguments ........ 15
    17 IV.      CONCLUSION ............................................................................................. 16
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
          NUVASIVE’S MOTION TO STRIKE                                 i                    18-cv-00347-CAB-MDD
          ALPHATEC’S INVALIDITY
          CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26684 Page 3 of 21



     1                                            TABLE OF AUTHORITIES
     2
                                                                                                                         PAGE(S)
     3
          Cases
     4
     5 Biscotti Inc. v. Microsoft Corp.,
          No. 2:13-CV-01015-JRG-RSP, 2017 U.S. Dist. LEXIS 144164
     6    (E.D. Tex. May 11, 2017)............................................................................... 14, 15
     7
       Cal. Inst. of Tech. v. Broadcom Ltd.,
     8    No. 16-cv-3714 GW, Docket No. 1432, 2019 U.S. Dist. LEXIS
          141103 (C.D. Cal. Aug. 9, 2019) ......................................................................... 14
     9
    10 Clearlamp, LLC v. LKQ Corp.,
          No. 12 C 2533, 2016 U.S. Dist. LEXIS 186028, 2016 WL 4734389
    11    (N.D. Ill. Mar. 18, 2016) ...................................................................................... 14
    12
       GoPro, Inc. v. Contour IP Holding LLC,
    13    908 F.3d 690 (Fed. Cir. 2018) .............................................................................. 15
    14 Gree, Inc. v. Supercell Oy,
    15    C.A. No. 2:19-cv-00071-JRG-RSP, WL 4999689 (E.D. Tex. July 9,
          2020) ..................................................................................................................... 15
    16
    17 Medtronic, Inc. v. NuVasive Inc.,
          IPR2014-00073, Paper 48 .................................................................................. 8, 9
    18
       Oil-Dri Corp. of Am. v. Nestlé Purina Petcare Co.,
    19    No. 15 C 1067, 2019 U.S. Dist. LEXIS 28279 (N.D. Ill. Feb. 22,
    20    2019) ..................................................................................................................... 14
    21 SAP America, Inc. v. Pi-Net International, Inc.,
    22   IPR2014-00414, Paper 11 ...................................................................................... 8

    23 Vaporstream, Inc. v. Snap Inc.,
         C.A. No. 2:17-cv-00220-MLH, 2020 WL 136591 .............................................. 14
    24
    25 Wasica Fin. GmbH v. Schrader Int’l Inc.,
         432 F. Supp. 3d 448 (D. Del. 2020) ............................................................... 13, 15
    26
    27
    28
           NUVASIVE’S MOTION TO STRIKE                                            ii                18-cv-00347-CAB-MDD
           ALPHATEC’S INVALIDITY
           CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26685 Page 4 of 21



     1                                           TABLE OF AUTHORITIES
                                                     (CONTINUED)
     2                                                                                                                PAGE(S)
     3
          Statutes
     4
          35 U.S.C. § 102................................................................................................... passim
     5
          35 U.S.C. § 102(a) ..................................................................................................... 15
     6
     7 35 U.S.C. § 102(b) .............................................................................................. passim
     8 35 U.S.C. § 311(b) ................................................................................................. 8, 13
     9 35 U.S.C. § 315(e) .............................................................................................. passim
    10
       Other Authorities
    11
       Local Patent Rule 3.3(a) ........................................................................................ 4, 12
    12
       Local Patent Rule 3.3(c) ........................................................................................ 4, 12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
           NUVASIVE’S MOTION TO STRIKE                                          iii               18-cv-00347-CAB-MDD
           ALPHATEC’S INVALIDITY
           CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26686 Page 5 of 21



     1 I.      INTRODUCTION
     2         Nearly two years ago on January 16, 2019, Alphatec successfully sought a
     3 stay of proceedings regarding NuVasive’s U.S. Patent Nos. 8,361,156 (“the ’156
     4 patent”) and 8,187,334 (“the ’334 patent”) (collectively, the “implant patents”) in
     5 view of Alphatec’s then pending inter partes review (“IPR”) petitions seeking to
     6 invalidate those patents.1 In arguing for a stay, Alphatec made clear that that the
     7 division of labor between the Court and the PTAB would promote efficiency by
     8 allowing the PTAB to address whether the asserted claims were “valid and
     9 enforceable.”
    10         Most notably, should the PTAB institute IPR, no matter what the
               outcome of the proceedings, a stay would promote the efficient use of
    11         this Court’s and the parties’ resources by allowing the PTAB to
               assess whether the asserted claims of the ’156 and ’334 patents are
    12         valid and enforceable.
    13 Doc. No. 142-1 at 12 (emphasis added). Alphatec also argued that a stay would
    14 simplify the issues in this case “given the high likelihood that the PTAB both
    15 institutes IPR and invalidates the asserted claims of the ’156 and ’334 patents.” Id.
    16 (emphasis in original). And, finally, Alphatec assured the Court that, “even if the
    17 asserted claims are upheld, the issues for trial will still be streamlined because
    18 statutory estoppel would bind Alphatec in this action.” Id. at n.1.
    19         In light of Alphatec’s representations in its Motion for Stay, NuVasive did not
    20 oppose Alphatec’s motion, and the Court entered a stay of the implant patents on
    21 February 6, 2019. Doc. No. 156 at 2 ¶ 5. Although the IPR Petitions were instituted
    22 in July of 2019, Alphatec’s efforts to invalidate the asserted claims of the ’156 and
    23 ’334 patents were largely unsuccessful. Doc. No. 288 at 2-3 and 288-1, -2, -3 Exs.
    24
          1
            The ’156 and ’334 patents are based on the same application and have the same
    25 specification. A provisional patent application was filed on March 29, 2004; and a
    26 non-provisional application was filed on March 29, 2005. ’156 Patent at 1; ’334
       Patent at 1. The ’156 patent was part of the original complaint filed in this action.
    27 Doc. No. 1 (“2/13/18 Compl.”) The ’334 patent was added in the First Amended
    28 Complaint filed in September of 2018. Doc. No. 110 (“FAC”).
         NUVASIVE’S MOTION TO STRIKE                   1               18-cv-00347-CAB-MDD
         ALPHATEC’S INVALIDITY
         CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26687 Page 6 of 21



     1 A-C. Accordingly, on July 30, 2020, the Court vacated the Stay and added the
     2 implant patents back into the case for a short, focused discovery period, and a
     3 consolidated trial with the access patents. Doc. Nos. 290, 293. Thereafter, fact
     4 discovery closed on November 6, 2020.
     5          In accordance with the Court’s Scheduling Order (Doc. No. 293), Alphatec
     6 served its Updated Preliminary Invalidity Contentions (“PICs”) on October 15,
     7 2020. Despite Alphatec’s representations to the Court that it would rely on the
     8 PTAB to “assess” all of the validity and enforceability issues, Alphatec’s Amended
     9 PICs continued to maintain a collection of invalidity defenses could and should have
    10 been put forth during the IPR proceeding.2 Doc. No. 142-1 at 12. Specifically,
    11 Alphatec’s apparent argument is that the ’156 and ’334 patents should now be found
    12 invalid due to an on-sale bar. In making this on-sale bar argument, Alphatec has
    13 admitted that it was aware of “publicly available materials” (i.e., printed
    14 publications) relating to sales and/or public use of NuVasive devices that could be
    15 used in a “prior art” attack with respect to both the ’334 and ’156 patents “under
    16 one or more sections of 35 U.S.C. § 102” – the very type of prior art invalidity
    17 attacks that are permissible in inter partes review.
    18
    19
            2
             In its Supplemental PICs, Alphatec also asserted that the implants of Brantigan
         and Frey were in public use prior to the “alleged invention” of the ’156 patent. Ex. F
    20   (12/07/2018 PIC) at 17-18; and Ex. C (10/15/2020 PIC) at 9. Alphatec also
    21   asserted, but has subsequently withdrawn its contention that the term “an interbody
         space” and “generally parallel” in the ’156 patent are indefinite. Ex. F (12/07/18
    22   PIC) at 280-281; Ex. D (11/12/20 FIC) and Exs. A&B. Meanwhile, Alphatec’s
    23   Supplemental PICs continued to allege that certain claim terms in the implant
         patents are indefinite – specifically, the terms “medial plane,” and “central region” –
    24   despite the fact that Alphatec and the PTAB engaged in extensive discussion of
    25   these terms and parties’ reached agreement regarding construction of “medial plane”
         during claim construction and the PTAB construed the term “proximate said medial
    26   plane” in the ’156 IPR. Id. at 12-16. Alphatec has refused to withdraw these
    27   defenses. Ex. D (11/12/2020 FIC) at 13-14.
    28                                                                              (continued...)
         NUVASIVE’S MOTION TO STRIKE                    2              18-cv-00347-CAB-MDD
         ALPHATEC’S INVALIDITY
         CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26688 Page 7 of 21



     1         Further, in order to even assert the on-sale defense, Alphatec must first prove
     2 that the implant patents are not entitled to the priority (i.e., filing) date of the
     3 original provisional application. Ex. C3 This is yet another issue that could and
     4 should have been resolved during the IPR. If that “priority” attack is unsuccessful,
     5 then Alphatec’s entire 102(b) defense fails, because none of the alleged activities
     6 took place more than one year prior to the March 29, 2004 filing date of the
     7 provisional.
     8         Alphatec has essentially admitted that this exact issue could and should have
     9 been resolved during the IPR. Specifically, prior to filing the IPR and in support of
    10 their contention of an on-sale bar defense, Alphatec stated that they were in
    11 possession of “publicly available materials” that evidenced NuVasive’s purported
    12 sales and/or public uses of NuVasive devices. While Alphatec has yet to identify
    13 which “publicly available materials” to which they referred, they expressly stated
    14 that these materials could be used in a “prior art” attack with respect to both the ’334
    15 and ’156 patents “under one or more sections of 35 U.S.C. § 102”. Alphatec
    16 successfully fought to resolve all validity issues relating to the implant patents to be
    17 resolved by the PTAB via IPR. Alphatec then elected not to put forth the above-
    18 threatened validity attack during the IPR—they should now be estopped from
    19 reviving and litigating these arguments in a new forum.
    20         Furthermore, a quick search on the “Wayback Machine” conducted by
    21 NuVasive counsel quickly identified a webpage showing a family of “CoRoent”
    22 devices on “nuvasive.com” in or around February 8, 2004. This webpage is a
    23 “printed publication” from the exact time period (prior to March 29, 2014 but not
    24 before March 29, 2013) at issue in Alphatec’s new on-sale bar argument. In fact,
    25 Alphatec has now incorporated an image of this webpage into their Final Invalidity
    26
    27     “Ex. _” refers to the exhibits to the Declaration of Christina Dashe (“Dashe
           3

    28 Decl.”), filed concurrently herewith.
         NUVASIVE’S MOTION TO STRIKE                      3              18-cv-00347-CAB-MDD
         ALPHATEC’S INVALIDITY
         CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26689 Page 8 of 21



     1 Contentions in support of their current argument. Alphatec could therefore have
     2 made the same argument before the PTAB that they are now trying to litigate.
     3 Again, Alphatec fought to have the PTAB as their forum to decide validity issues
     4 relating to the implant patents. They should therefore be estopped from reviving
     5 arguments that could and should have already been resolved.
     6         Shortly after receiving Alphatec’s PICs, NuVasive objected to all of the
     7 improperly resurrected invalidity contentions, including Alphatec’s renewed prior
     8 art attack under 102(b). The parties met and conferred and were able to reach
     9 agreement that Alphatec would drop at least some of its defenses in light of the IPR
    10 proceedings. See Dashe Decl. ¶ 11; Ex. H. Nevertheless, in its Final Invalidity
    11 Contentions (“FICs”) approximately two weeks ago (November 12, 2020), Alphatec
    12 continued to maintain certain prior art defenses relating to NuVasive devices. See
    13 Ex. D. And, Alphatec supplemented its invalidity contentions the following week,
    14 on Tuesday, November 17, 2020, by providing the charts and (some, but not all)
    15 additional information required under Local Patent Rules 3.3(a) and 3.3(c). Ex. E.
    16 Later in the same week, on Friday, November 20, 2020, Alphatec served its expert
    17 report on invalidity, including 157 pages discussing its Section 102(b) on-sale
    18 bar/public use defense, entitlement to priority date, and indefiniteness contentions,
    19 and also relying again on the publicly available “Wayback Machine” webpage – a
    20 printed publication that was available for use in the now concluded IPRs. Dashe
    21 Decl. ¶ 4. As discussed in detail herein, Alphatec’s pre-stay defenses are barred by
    22 statutory estoppel in light of “prior art” invalidity attacks that Alphatec identified
    23 in its pre-stay invalidity contentions and therefore “could have raised” in IPR, but
    24 did not. Accordingly, NuVasive brings this motion to strike these invalidity
    25 defenses pursuant to 35 U.S.C. § 315(e).
    26
    27
    28
         NUVASIVE’S MOTION TO STRIKE                   4              18-cv-00347-CAB-MDD
         ALPHATEC’S INVALIDITY
         CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26690 Page 9 of 21



     1          Alphatec’s Prior Art Invalidity Arguments Are Barred Because They Could
     2                      Have (And Should Have) Been Raised in IPR
     3        On December 7, 2018 (just a month prior to its Motion to Stay), Alphatec
     4 served Amended Invalidity Contentions regarding the ’156 patent. Ex. F (the
     5 “12/07/2018 PICs”). Alphatec argued in its Amended Invalidity Contentions that
     6 the asserted claims of the ’156 patent were invalid in light of an alleged “on-sale
     7 bar” based on sales of NuVasive’s CoRoent XL implants. Id. at 13-17. In
     8 connection with its pre-stay invalidity assertions, Alphatec explicitly stated that (1)
     9 “publically available materials”4; (2) relating to “devices…sold by [] NuVasive,
    10 Inc.”; (3) were known to Alphatec; and (4) “may also qualify as prior art under
    11 one or more sections of 35 U.S.C. § 102.” Id. at 13 (emphasis added).
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21 Id. (highlighting added).
    22        Alphatec repeated the same assertions about “publicly available materials”
    23 relating to NuVasive devices in its Amended Invalidity Contentions with respect to
    24 the ’334 patent, served January 16, 2019. Ex. G (1/16/2019 PIC) at 17-18.
    25
    26
          4
            Alphatec’s PICs and FICs state “publically” which NuVasive believes to be a
    27 typographical error, and thus NuVasive corrects this error in the relevant quotations
    28 herein.
         NUVASIVE’S MOTION TO STRIKE                   5              18-cv-00347-CAB-MDD
         ALPHATEC’S INVALIDITY
         CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26691 Page 10 of
                                      21


    1        Thus, in its pre-stay contentions, Alphatec admitted that it was aware of
    2 “publicly available materials” (i.e., printed publications) relating to sales and/or
    3 public use of NuVasive devices that could be used in a “prior art” attack with
    4 respect to both the ’334 and ’156 patents “under one or more sections of 35 U.S.C.
    5 § 102” – the very type of prior art invalidity attacks that are permissible in inter
    6 partes review. Nevertheless, Alphatec completely failed to present any such
    7 arguments to the PTAB and is now attempting to resurrect these prior art defenses
    8 under Section 102(b). As explained in detail herein, since Alphatec “reasonably
    9 could have raised” these arguments in IPR, it is estopped under 35 U.S.C. § 315(e)
   10 from pursuing its belated attack.
   11 II.    FACTUAL BACKGROUND
   12        In 2018, NuVasive sued Alphatec for infringing nine of its patents covering
   13 NuVasive’s XLIF system and methods for spinal fusion surgery. Two of the
   14 asserted patents – the ’156 and ’334 patents – relate to NuVasive’s implants. The
   15 remaining seven asserted patents relate to NuVasive’s access system.
   16        A.     Invalidity Contentions
   17        During the course of this action, Alphatec has served the following
   18 Preliminary and Final Invalidity Contentions relating to the ’156 and ’334 implant
   19 patents, as follows:
   20     August 28, 2018,                           October 15, 2020,
           Defendants’ Preliminary                     Defendants’ Updated
   21      Invalidity Contentions and                  Preliminary Invalidity
   22      Appendix F                                  Contentions and Exs. A&B
   23     October 30, 2018,                          November 12, 2020,
           Defendants’ Preliminary                     Defendants’ Final Invalidity
   24      Invalidity Contentions and                  Contentions and Exs. A&B
           Appendix C
   25
          December 7, 2018,                          November 17, 2020,
   26      Defendants’ Amended                         Defendants’ Supplemental
           Invalidity Contentions and                  Final Invalidity Contentions
   27      Appendix F (’156 patent);                   and Appendices A&B
   28      and Exhibit 6 (’156 patent)

        NUVASIVE’S MOTION TO STRIKE                    6              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26692 Page 11 of
                                      21


    1     January 16, 2019,
           Defendants’ Supplemental
    2      Amended Invalidity
    3      Contentions (’334 patent)
    4 At the time of the stay in February of 2019, Alphatec had already served its pre-stay
    5 Invalidity Contentions dated December 7, 2018, relating to the’156 patent and its
    6 January 16, 2019, contentions relating to the ’334 patent. In each of those
    7 contentions, Alphatec asserted that the claims of the ’156 and ’334 patents were
    8 invalid in light of an “on-sale bar” based on sales of NuVasive’s CoRoent XL
    9 implants. Ex. F (12/07/2018) PIC at 13-17; Ex. G (1/16/2019 PIC) at 17-18. As
   10 noted in the Section I infra, in advancing arguments that various devices were sold
   11 and thus creating an “on-sale bar” under Section 102(b), Alphatec also stated that
   12 “[e]ach of these instruments (and publicly available materials describing them)
   13 may also qualify as prior art under one or more sections of 35 U.S.C. § 102.” Ex.
   14 F (12/07/2018 PIC) at 13 (emphasis added); and Ex. G (1/16/2019 PIC) at 15.
   15       B.    NuVasive’s Provisional Patent Application (March 29, 2004)
   16         The “Provisional” Patent Application that ultimately led to the ’156 and ’334
   17 patents was filed on March 29, 2004. Thus, the relevant 102(b) “on-sale bar” date
   18 is March 29, 2003 – one year prior to the filing date of the provisional application.
   19 Importantly, Alphatec has not asserted that any activity relevant to its on-sale bar
   20 defense occurred prior to March 29, 2003.
   21         Figures 2 and 3 of the ’156 and ’334 patents are reproduced below, as they
   22 appeared in identical form in the Provisional Applications:
   23
   24
   25
   26
   27
   28
        NUVASIVE’S MOTION TO STRIKE                   7              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26693 Page 12 of
                                      21


    1
    2
    3
    4
    5
    6
    7
    8                Figs. 2 and 3 of NuVasive’s Provisional Application,
    9                            filed March 29, 2004 (Ex. A)
   10 The Provisional Application included a total of 17 Figures and a 28-page detailed
   11 description of spinal fusion implants and related methods. NUVA_ATEC0020805-
   12 853 at NUVA_ATEC0020836-37. The formal “non-provisional” application for the
   13 ’156 and ’334 patents was filed on March 29, 2005. NUVA_ATEC0020854-22144.
   14         In order to prevail on its 102(b) defense, Alphatec must successfully
   15 challenge NuVasive’s claim of priority to its Provisional Application. As noted
   16 above, Alphatec stated that it was aware of “publicly available materials”
   17 concerning NuVasive’s devices prior to the Stay in this action. See Ex. C
   18 (10/15/2020 PIC) at 10. Thus, Alphatec could have presented a prior art invalidity
   19 challenge in IPR using these public documents and, in the process, required the
   20 PTAB to resolve issues relating to priority.
   21         It should be noted that priority date challenges are routinely made and
   22 resolved by the PTAB in IPR proceedings. By statute, IPR petitions may only
   23 include challenges “on a ground that could be raised under Sections 102 or 103 and
   24 only on the basis of prior art consisting of patents or printed publications.” See 35
   25 U.S.C. § 311(b). But, an IPR petitioner can use a priority determination to avail
   26 itself of intervening art. See, e.g., SAP America, Inc. v. Pi-Net International, Inc.,
   27 IPR2014-00414, Paper 11 at 13 (explaining that challenge to priority may be
   28 brought in an IPR); Medtronic, Inc. v. NuVasive Inc., IPR2014-00073, Paper 48 at
        NUVASIVE’S MOTION TO STRIKE                    8              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26694 Page 13 of
                                      21


    1 8-12 (explaining that the priority challenge failed and thus the reference is not prior
    2 art).
    3         C.    Webpages from NuVasive.com showing CoRoent Implants
    4         It is unknown what “publicly available materials” relating to NuVasive
    5 implant “devices” were known to Alphatec at the time it served its pre-stay
    6 Invalidity Contentions. But, a quick search on the “Wayback Machine” conducted
    7 by NuVasive counsel quickly identified a webpage showing a family of “CoRoent”
    8 devices on “nuvasive.com” in or around February 8, 2004. (As noted above,
    9 NuVasive filed its provisional application for the implant patent approximately a
   10 month after the date of this screen capture, on March 29, 2004.) See Dashe. Decl. ¶
   11 4.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
                               Wayback Machine Screen Capture
   23                       of “nuvasive.com” from February 8, 2004
                                 (NUVA_ATEC0342156) (Ex. B)
   24
   25 NuVasive’s counsel made Alphatec’s counsel aware of this webpage during the
   26 meet and confer process regarding this motion. Ex. H. Rather than accepting that it
   27 could have (and should have) presented these types of publications for consideration
   28 in IPR, Alphatec instead added this webpage to its invalidity contentions two days
        NUVASIVE’S MOTION TO STRIKE                   9              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26695 Page 14 of
                                      21


    1 before expert reports were due. Ex. E (11/17/2020 Suppl. FIC and Appendices
    2 A&B).
    3          D.      Alphatec’s IPR Proceedings and Related Stays of this Action
    4          In December 2018 and January 2019, Alphatec filed a series of three IPR
    5 petitions seeking inter partes review seeking to invalidate all asserted claims of both
    6 the ’156 and ’334 patents5
    7          At that time, Alphatec reasonably could have, but failed to, present (1) a
    8 § 102 printed publication challenge based on the “publicly available materials”
    9 regarding NuVasive’s implants that Alphatec referenced to in its pre-IPR invalidity
   10 contentions; and (2) a challenge to NuVasive’s claim of priority to its March 29,
   11 2004 provisional application for the implant patents.
   12          On January 16, 2019, Alphatec moved for a stay in light of its IPRs. Doc. No.
   13 142-1. Alphatec stressed that the “impact of those proceedings will be significant”
   14 and would “have fundamental implications for this lawsuit.” Id. at 6. Specifically,
   15 Alphatec represented that:
   16                “no matter what the outcome of the proceedings, a stay would
   17                  promote the efficient use of this Court’s and the parties’ resources”
   18                  since “the number of issues before the court is reduced because either
   19                  the accused infringer is estopped from raising certain invalidity
   20                  arguments . . . or claims of infringement for the invalidated
   21                  [arguments] are removed from the action.” Id. at 11-12 (emphasis
   22                  added).
   23
   24      5
             On December 13, 2018, Alphatec filed a petition challenging the validity of
        claims 1–3, 5, 9–10, 12–21, 23–24, and 27 of the ’156 patent (IPR2019-00362).
   25   Doc. No. 136-1, Ex. A (IPR2019-00362 petition). On December 21, 2018, Alphatec
   26   filed a petition challenging the validity of claims 1, 6–9 and 18 of the ’334 patent
        (IPR2019-00361). Doc. No. 136-1, Ex. B (IPR2019-00361 petition). On January
   27   10, 2019, Alphatec filed a petition challenging the validity of claim 16 of the ’334
   28   patent (IPR2019-00546). Doc. No. 142-3, Ex. A (IPR2019-00546 petition).
        NUVASIVE’S MOTION TO STRIKE                     10             18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26696 Page 15 of
                                      21


    1               “Most notably, should the PTAB institute IPR, no matter what the
    2                 outcome of the proceedings, a stay would promote the efficient use of
    3                 this Court’s and the parties’ resources by allowing the PTAB to assess
    4                 whether the asserted claims of the ’156 and ’334 patents are valid
    5                 and enforceable.” Id. at 12 (emphasis added).
    6               Alphatec also argued that a stay would simplify the issues in this case
    7                 “given the high likelihood that the PTAB both institutes IPR and
    8                 invalidates the asserted claims of the ’156 and ’334 patents.” Id. at 12
    9                 (emphasis in original).
   10 With the benefit of Alphatec’s representations and assurances in its motion, the
   11 Court granted a stay of the entire action on February 6, 2019, pending a decision on
   12 institution of Alphatec’s IIPR challenges. Doc. No. 156 at 2.
   13         On July 9, 2019, the PTAB granted institution of all three of Alphatec’s IPR
   14 petitions. Doc. No. 174 at 3-4. A year later on July 8, 2020, the PTAB issued its
   15 Final Written Decisions for each of the implant patent IPRs, rejecting Alphatec’s
   16 prior art defenses and upholding the validity of currently asserted implant patent
   17 claims. Doc. No. 288 at 2-3. The Court subsequently lifted the stay on July 30,
   18 2020, and the parties and the Court finalized a discovery plan and case schedule for
   19 the post-IPR implant patent proceedings, including deadlines for Alphatec to file
   20 Preliminary and Final Invalidity Contentions for the implant patents. Doc. Nos.
   21 290, 292, 293. As a part of these renewed proceedings, Alphatec again confirmed
   22 its understanding regarding the estoppel that would attach following its IPRs. Doc.
   23 No. 292 at 11. In the parties’ submission, Alphatec alluded, without explanation, to
   24 a 102(b) defense that it intended to pursue in the renewed proceedings. Id. at 15.
   25         E.      Alphatec’s Post-Stay Invalidity Contentions
   26         Alphatec’s subsequent Updated Preliminary Invalidity Contentions for the
   27 implant patents were served on October 15, 2020. Ex. C (10/15/2020 PIC). In its
   28 initial post-stay contentions, Alphatec deviated significantly from its prior
        NUVASIVE’S MOTION TO STRIKE                    11              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26697 Page 16 of
                                      21


    1 statements regarding estoppel and issue simplification. Instead, Alphatec raised a
    2 multitude of issues that either were or should have been decided during the IPR.
    3         Specifically, Alphatec argued that the implant patents are not entitled to claim
    4 priority to the March 29, 2004 provisional application, and are therefore invalid
    5 pursuant to § 102(b) in view of NuVasive’s public use or sale of the implants before
    6 March 2004. Ex. C (10/15/2020 PIC) at 9-11. Yet, as discussed herein, Alphatec
    7 already had a full opportunity to raise the substance of these issues in IPR and failed
    8 to do so.
    9         F.    Meet and Confer Regarding Alphatec’s Invalidity Contentions
   10         After receiving Alphatec’s PICs on October 15, 2020, NuVasive promptly
   11 reached out to Alphatec to object to the inclusion of these issues in its invalidity
   12 contentions. Ex. H. After being unable to reach an agreement, NuVasive proposed
   13 that the parties agree to an expedited joint submission to the Court to resolve this
   14 dispute and, in the process, potentially avoid any unnecessary expense in addressing
   15 Alphatec’s claims during discovery. Id. The parties met and conferred shortly
   16 thereafter – on November 11, 2020 – to discuss NuVasive’s concerns. Dashe. Decl.
   17 ¶ 11; Ex. H. While Alphatec agreed to drop certain arguments raised in its PICs,
   18 Alphatec refused to drop its on-sale bar or agree to an expedited briefing schedule.
   19 Id. In serving its Final Invalidity Contentions (“FICs”) on November 12, 2020,
   20 Alphatec reasserted these arguments. Ex. D (11/12/2020 FIC) at 13-14. And
   21 thereafter, in response to NuVasive’s concerns that Alphatec had failed to comply
   22 with the specific requirements of Local Patent Rules 3.3(a) and 3.3(c), 6 Alphatec
   23 doubled down on its position by including Wayback Machine webpage in its
   24 belatedly-served supplement to its Final Invalidity Contentions on November 17,
   25
   26
   27     6
           LPR 3.3(a) governs detailed disclosures that are required when advancing
   28 invalidity arguments under Section 102(b) and LPR 3.3(c) sets forth requirements
      for charting of invalidity arguments.
        NUVASIVE’S MOTION TO STRIKE                   12              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26698 Page 17 of
                                      21


    1 2020 –just days before the filing of this Motion. Ex. I; Ex. H; Ex. E (11/17/2020
    2 Suppl. FIC and Appendices A&B) at 2.
    3 III.    LEGAL STANDARDS AND ARGUMENT
    4         A.    Statutory Estoppel under 35 U.S.C. § 315(e) Is Very Broad
    5         Statutory estoppel is set forth in 35 U.S.C. § 315(e)(2), which states that:
    6               The petitioner in an inter partes review of a claim in a
                    patent under this chapter that results in a final written
    7               decision under section 318(a), or the real party in interest
                    or privy of the petitioner, may not assert . . . that the
    8               claim is invalid on any ground that the petitioner
                    raised or reasonably could have raised during that
    9               inter partes review.
   10 (emphasis added). Accordingly, the plain language of the statute makes clear that,
   11 once a final written decision has been entered in an IPR, estoppel applies and
   12 prevents a petitioner from asserting invalidity grounds that it actually “raised” or
   13 those grounds it “reasonably could have raised” during those proceedings.
   14         Because an IPR petitioner may only assert invalidity based on “patents and
   15 printed publications,” 35 U.S.C. § 311(b), failed IPR petitioners will often attempt
   16 to salvage an invalidity case in later district court proceedings by pointing to, e.g.,
   17 prior art devices, arguing that these issues could not have been raised during IPR.
   18 However, courts have recognized a variety of circumstances that will act to prevent
   19 a former IPR petitioner from raising invalidity in view of prior art devices in
   20 subsequent district court proceedings.
   21         Although physical products are outside the scope of an IPR, “patents or
   22 printed publications that relate to and describe a physical product can, like
   23 other patents and printed publications, be raised in an IPR.” Wasica Fin. GmbH v.
   24 Schrader Int’l Inc., 432 F. Supp. 3d 448, 453 (D. Del. 2020) (emphasis added).
   25 Courts have consistently applied 35 U.S.C. § 315(e)(2) estoppel to physical products
   26 “where all the relevant features of that physical product had been disclosed in a
   27 patent or printed publication that reasonably could have been raised during the
   28 IPR…” Id. at 453.
        NUVASIVE’S MOTION TO STRIKE                   13              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26699 Page 18 of
                                      21


    1        Several cases illustrate this point:
    2            “Where there is evidence that a petitioner had reasonable
    3              access to printed publications corresponding to or describing
    4              a product that it could have proffered during the IPR
    5              process, [the IPR petitioner] cannot avoid estoppel simply by
    6              pointing to its finished product (rather than the printed
    7              materials) during litigation.” Oil-Dri Corp. of Am. v. Nestlé
    8              Purina Petcare Co., No. 15 C 1067, 2019 U.S. Dist. LEXIS
    9              28279, at *31 (N.D. Ill. Feb. 22, 2019) (emphasis added) (citing
   10              Clearlamp, LLC v. LKQ Corp., No. 12 C 2533, 2016 U.S. Dist.
   11              LEXIS 186028, 2016 WL 4734389, at *9 (N.D. Ill. Mar. 18,
   12              2016));
   13            “[I]f a patent challenge is simply swapping labels for what is
   14              otherwise a patent or printed publication invalidity ground in
   15              order to cloak its prior art ground and skirt estoppel, then
   16              § 315(e)(2) estoppel still applies.” Vaporstream, Inc. v. Snap Inc.,
   17              C.A. No. 2:17-cv-00220-MLH (KSx), 2020 WL 136591, at *23-24
   18              (quoting Cal. Inst. of Tech. v. Broadcom Ltd., No. 16-cv-3714 GW
   19              (AGRx), Docket No. 1432 at 11, 2019 U.S. Dist. LEXIS 141103 (C.D.
   20              Cal. Aug. 9, 2019)) (emphasis added) (internal quotes omitted)
   21            Estoppel will apply if the “purported system prior art [defendant]
   22              relies on or is based on patents or printed publications that
   23              [defendant] would otherwise be estopped from pursuing at trial,
   24              e.g., patents or printed publications that a ‘skilled searcher
   25              conducting a diligent search reasonably could have been expected
   26              to discover[.]’” Biscotti Inc. v. Microsoft Corp., No. 2:13-CV-01015-
   27              JRG-RSP, 2017 U.S. Dist. LEXIS 144164, at *25 (E.D. Tex. May 11,
   28              2017) (underlining added).
        NUVASIVE’S MOTION TO STRIKE                 14             18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26700 Page 19 of
                                      21


    1 Thus, a petitioner is estopped from relying on a prior art device where it actually
    2 “raised” or “reasonably could have raised” a patent or printed publication during
    3 IPR that is “materially identical” to the device itself (i.e., they “disclose the same
    4 claim elements”). Wasica, 432 F. Supp. 3d at 455. And, as noted above, the
    5 estoppel includes printed publications that a “skilled searcher conducting a
    6 diligent search reasonably could have been expected to discover[.]” Biscotti,
    7 2017 U.S. Dist. LEXIS 144164, at *25.
    8         B.    Alphatec Is Estopped From Presenting Its § 102(b) Arguments
    9         The Court should strike each of Alphatec’s prior art invalidity contentions set
   10 forth in its FICs because 35 U.S.C. (1) § 315(e)(2) estoppel legally bars Alphatec’s
   11 contentions based on the alleged prior use/sale of the implants.
   12         In particular, Alphatec should be estopped from challenging invalidity under
   13 Section 102(b) based on the public disclosure and/or use of the implants before
   14 March 29, 2004 (and its related challenge to NuVasive’s priority date), because
   15 Alphatec was aware of publications related to the implants and “reasonably could
   16 have raised” this alleged prior art – and its priority challenge – in IPR. GoPro, Inc.
   17 v. Contour IP Holding LLC, 908 F.3d 690, 695 (Fed. Cir. 2018) (reversing a PTAB
   18 decision erroneously finding that a sales brochure distributed at a trade show was
   19 not a printed publication).
   20         Having failed at the PTAB, Alphatec is attempting to avoid the consequences
   21 of statutory estoppel by relying on a related prior art defense under Section 102(b)
   22 involving NuVasive’s devices, rather than the publicly available materials (i.e.,
   23 Section 102(a) publications) known to Alphatec prior to the filing of its IPR
   24 petitions. See 35 U.S.C. § 315(e)(2). Alphatec should not be allowed to raise these
   25 arguments now. See Gree, Inc. v. Supercell Oy, C.A. No. 2:19-cv-00071-JRG-RSP,
   26 WL 4999689, *13 (E.D. Tex. July 9, 2020) (petitioner estopped from relying on a
   27 reference because it was “found in a later prior art search” which resulted in “a
   28 reasonable inference that it could have been found earlier by a skilled searcher.”).
        NUVASIVE’S MOTION TO STRIKE                   15              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26701 Page 20 of
                                      21


    1        Moreover, Alphatec provided repeated assurances about case efficiencies and
    2 a broad estoppel when advancing successful efforts first, to obtain NuVasive’s
    3 consent to an initial stay of both the access and implant patents in February 2019,
    4 and second, in convincing the Court to maintain a stay of the implant patents after
    5 the institution decision in July 2019, over NuVasive’s objections. In light of
    6 NuVasive’s reliance on these statement, it is reasonable to require Alphatec to
    7 abandon its invalidity defensesand streamline the action as Alphatec suggested it
    8 would be in seeking to stay the case.
    9 IV.      CONCLUSION
   10        Alphatec made a deliberate decision to seek relief in IPR and benefitted from
   11 a stay of this action based on its representations that “no matter what the outcome of
   12 the proceedings, a stay would promote the efficient use of this Court’s and the
   13 parties’ resources by allowing the PTAB to assess whether the asserted claims of
   14 the ’156 and ’334 patents are valid and enforceable.” Doc. No. 142-1 at 12
   15 (emphasis added). For the foregoing reasons, and to realize the efficiency promised
   16 in Alphatec’s motion to stay, NuVasive respectfully requests that the Court strike
   17 Alphatec’s invalidity contentions.
   18   Dated: November 25, 2020      WILSON SONSINI GOODRICH & ROSATI
   19                                 By: /s/ Paul Tripodi
   20                                     Paul D. Tripodi II (SBN162380)
                                          Christina Dashe (SBN 292360)
   21
   22                                      HILGERS GRABEN PLLC
                                           Michael T. Hilgers, pro hac vice
   23                                      Trenton D. Tanner, pro hac vice
   24
                                      Attorneys for Plaintiff NuVasive, Inc.
   25
   26
   27
   28
        NUVASIVE’S MOTION TO STRIKE                 16              18-cv-00347-CAB-MDD
        ALPHATEC’S INVALIDITY
        CONTENTIONS
Case 3:18-cv-00347-CAB-MDD Document 296-1 Filed 11/25/20 PageID.26702 Page 21 of
                                      21


    1                           CERTIFICATE OF SERVICE
    2        The undersigned certifies that a true and correct copy of the foregoing
    3 document has been served on this date to all current and/or opposing counsel of
    4 record, if any to date, who are deemed to have consented to electronic service via
    5 the Court’s CM/ECF system per Civ.L.R. 5.4(d). Any other counsel of record will
    6 be served by electronic mail, facsimile and/or overnight delivery.
    7        I declare under penalty of perjury under the Laws of the United States of
    8 America that the above is true and correct. Executed this 25 day of November 2020,
    9 at Los Angeles, California.
   10
   11
   12
   13                                     By: / s/ Hilda Vecino
                                               HILDA VECINO
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        CERTIFICATE OF SERVICE                  1                   18-cv-00347-CAB-MDD
